Citation Nr: 0532746	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for aortic occlusion-thrombosis with 
bilateral above-the-knee amputation, claimed as secondary to 
service-connected schizophrenia, has been received, and if 
so, whether service connection for such disability is 
warranted.  

2.  Entitlement to special monthly compensation (SMC) based 
on the regular need for the aid and attendance (A&A) of 
another person or housebound status.  

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  



WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, C.S., R.M., S.A.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
August 1962.  

In a November 1999 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia.  
The veteran was notified of that decision later in November 
1999 but did not initiate an appeal.  

In January 2001, the veteran sought to reopen his claim for 
service connection for aortic occlusion-thrombosis with 
bilateral above-the-knee amputation, as secondary to service-
connected schizophrenia.  

In June 2001, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a August 2001 rating decision of the RO 
in Winston-Salem, North Carolina, which denied the veteran's 
claims on appeal.  [Parenthetically, the Board notes that the 
veteran moved to Georgia sometime in mid- to late 2001, and 
that the RO in Atlanta, Georgia now has jurisdiction over the 
veteran's claims.]

The veteran filed a notice of disagreement (NOD) in April 
2002, and the RO issued a statement of the case (SOC) in 
December 2003.  As reflected in the December 2003 SOC, the RO 
determined that new and material evidence to reopen the 
veteran's claim for service connection for aortic occlusion-
thrombosis with bilateral above-the-knee amputation, as 
secondary to service-connected schizophrenia, had been 
received, but (after de novo adjudication of the claim, on 
the merits), that secondary service connection was not 
warranted.  The veteran submitted a statement to the RO, 
dated in December 2003, which the Board accepts as a 
substantive appeal for the claims on appeal.  

As regards the substantive appeal, the Board notes that the 
claims file does not clearly reflect when the December 2003 
statement was received by the RO.  In this respect, following 
the December 2003 SOC, the veteran submitted a large number 
of documents apparently to both the RO and the United States 
Court of Appeals for Veterans Claims (Court).  Thereafter, in 
March 2004, the Court forwarded those documents it had 
received to the RO.  The Board notes that none of the 
documents submitted by the veteran since the December 2003 
SOC have been date stamped by the RO.  Thus, the Board cannot 
equivocally whether the veteran's substantive appeal was or 
was not received within the prescribed time period allowed 
for filing a substantive appeal and perfecting his appeal.  
Affording the veteran the benefit of doubt on the question of 
timeliness of the substantive appeal (see 38 U.S.C.A. 
§ 5107(b) (West 2002) and 38 C.F.R. § 3.102 (2005)),  the 
Board accepts the December 2003 statement as having been 
timely filed.  38 C.F.R. § 3.102 (2005).  

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

As noted above, the RO reopened the claim for service 
connection for aortic occlusion-thrombosis with bilateral 
above-the-knee amputation as secondary to service-connected 
schizophrenia, but denied the claim on the merits.  
Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence to reopen 
that claim has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence had been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board 
has characterized the issue involving aortic occlusion-
thrombosis with bilateral above-the-knee amputation as 
secondary to service-connected schizophrenia on appeal as 
noted on the title page of this decision.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen and the underlying claim 
for service connection for aortic occlusion-thrombosis with 
bilateral above-the-knee amputation as secondary to service-
connected schizophrenia, as well as the remaining claims on 
appeal, has been accomplished.  

2.  In a November 1999 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for aortic 
occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia.  
The veteran was notified of the decision later in November 
1999, but did not appeal.  

3.  Additional evidence associated with the claims file since 
the RO's November 1999 rating decision was not previously 
before agency decision makers, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for aortic occlusion-
thrombosis with bilateral above-the-knee amputation, as 
secondary to service-connected schizophrenia.  

4.  The competent medical evidence of record weights against 
a finding of a medical relationship between the veteran's 
aortic occlusion-thrombosis with bilateral above-the-knee 
amputation and service-connected schizophrenia.  

5.  The veteran's only service-connected disability, 
schizophrenia, is rated as 100 percent disabling and is 
considered permanent and total.  

6.  The veteran is not blind, nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity; nor does his 
service-connected schizophrenia render him so helpless as to 
require the regular aid and attendance of another person to 
perform personal care functions of everyday living or to 
protect himself from the hazards and dangers incident to the 
daily environment. 

7.  The veteran has a single service-connected disability 
rated at 100 percent but no additional service-connected 
disability or a combination of disabilities independently 
ratable at 60 percent or more, or is the veteran permanently 
housebound as a result of service-connected disability.  

8.  The veteran does not have a service-connected disability 
that is permanent and total due to the loss, or loss of use, 
of both lower extremities; the loss, or loss of use, of one 
lower extremity together with residuals of organic disease or 
injury; or the loss, or loss of use, of one lower extremity 
together with the loss of use of one upper extremity.  

9.  The veteran does not have blindness in both eyes (defined 
as either light perception only or visual acuity of 5/200 or 
less) nor does he have anatomical loss or loss of use of both 
of his hands.  

10.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, or ankylosis of one or both knees or one or 
both hips due to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The November 1999 RO denial of the petition to reopen the 
claim for service connection for aortic occlusion-thrombosis 
with bilateral above-the-knee amputation, as secondary to 
service-connected schizophrenia is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  As new and material evidence has been received, the 
requirements to reopen the claim for service connection for 
aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia, 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(in effect prior to August 29, 2001).

3.  The criteria for service connection for aortic occlusion-
thrombosis with bilateral above-the-knee amputation, as 
secondary to service-connected schizophrenia, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005).

4.  The criteria for an award of SMC based on A&A are not 
met.  38 U.S.C.A. §§ 1114(l), 1502, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350(b), 3.352(a) (2005).

5.  The criteria for an award of SMC based on housebound 
status are not met.  38 U.S.C.A. §§ 1114(s), 1502, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350(i) (2005).

6.  As the veteran does not meet the eligibility requirements 
for assistance in acquiring specially adapted housing or a 
special home adaptation grant, the claim for such assistance 
or grant is without legal merit.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.809, 
3.809a (2005).  

7.  As the veteran does not meet the eligibility requirements 
for assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, the claim for such is without legal merit.  38 U.S.C.A. 
§§ 3901, 3902, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.808 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia, 
all notification and development action needed to render a 
fair decision on that aspect of the appeal has been 
accomplished.  

Additionally, with respect to those claims of entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
and to automobile and adaptive equipment or for adaptive 
equipment only, the veteran has been notified of the reasons 
for the denial of these claims, has been given notice of the 
laws and regulations governing the claims, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claims.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, these 
claims lack legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable with respect to 
these claims.  See, e.g., Nelson v. Principi, 18 Vet. App. 
407, 410 (2004) ("Because [the veteran] has no legal 
entitlement to an earlier effective date, there is no need to 
address whether section 5103(a) notice was required and 
provided in this case."); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

As regards the underlying claim for service connection for 
aortic occlusion-thrombosis manifested by bilateral above-
the-knee amputation, as secondary to service-connected 
schizophrenia, on the merits, and the claim for SMC based on 
the regular need for A&A of another person or housebound 
status, the Board finds that, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to render a fair decision on these claims has been 
accomplished.  

Through a September 2003 notice letter, and a December 2003 
SOC, the RO notified the veteran of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his appeal on these claims, and the bases 
for the denial of his claims.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as in regards to VA's notice requirements, the Board 
notes that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that proper VCAA notice 
should notify the appellant of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted both argument and evidence in support of his 
claims.  Given that fact, as well as the RO's instruction to 
him, the Board finds that it can logically be presumed that 
he has been put on notice that he should submit all pertinent 
evidence in his possession that pertains to his claims.  As 
such, and on these facts, the RO's omission is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

The Board also notes that the September 2003 notice letter 
issued by the RO to the veteran, while otherwise meeting the 
notice requirements as enumerated in Pelegrini, above, does 
not discusses what evidence the veteran would need to submit 
to substantiate his claim for SMC based on the regular need 
for A&A of another person or housebound status.  However, in 
the December 2003 SOC, the veteran was notified by the RO of 
the evidence needed to substantiate his claim, in particular, 
the provisions identifying what was needed to establish 
entitlement to SMC based on the regular need for A&A of 
another person or housebound status.  Thereafter, the veteran 
was provided an opportunity to respond.  Thus, the Board also 
finds the RO's omission in this regard is harmless.  Id.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the August 2001 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal had not, in any way, prejudiced the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the veteran's 
claims were fully developed at the time of the most recent 
adjudication, as reflected in the December 2003 SOC.  

As indicated above, the December 2003 SOC notified the 
veteran what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to the claims.  Furthermore, in the September 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letter and SOC, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wished the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims for service connection for aortic occlusion-thrombosis 
with bilateral above-the-knee amputation, as secondary to 
service-connected schizophrenia, or the claim for SMC based 
on the regular need for A&A of another person or housebound 
status.  In this case, the veteran has submitted numerous 
written arguments and other evidence in support of his 
claims.  This includes submission of medical journal 
articles, VHS tapes, computer diskettes, and audiotapes.  In 
addition, in particular, records from the VA Medical Center 
(VAMC) in Durham, North Carolina; the Edgecombe-Nash County 
Mental Health Clinic; and the East Georgia Regional Medical 
Center; have been associated with claims file.  Likewise, 
Federal Court documents and associated medical records from 
the Federal Correctional Institution in Petersburg, Virginia, 
and the United States Medical Center for Federal Prisoners in 
Springfield, Missouri, are of record.  Furthermore, the 
report of a July 2003 VA medical examination conducted in 
connection with the veteran's claim for secondary service 
connection is also of record, as are transcripts of both of 
his hearings on appeal.  Significantly, the veteran has not 
alluded to, and the record does not otherwise establish, the 
existence of any documents other than those addressed above 
that would aid in substantiating the claims.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia, 
and the claim for SMC based on the regular need for A&A of 
another person or housebound status.  

II.  Secondary Service Connection

A.  Petition to Reopen

In a November 1999 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia.  
As the veteran did not appeal that decision, it is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, January 7, 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the November 1999 RO decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In a November 1999 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia.  
The denial was based on the lack of any evidence "relative 
to the inception of [the veteran's] disability."  

Evidence associated with the claims file since the RO's 
November 1999 rating decision, in particular, includes a 
December 1998 VA clinic record, in which a physician notes 
that he did not feel that the veteran's argument, that the 
psychotropic medications he took for his service-connected 
schizophrenia had caused, in particular, his peripheral 
vascular disease resulting in the bilateral above-the-knee 
amputation, was "founded on current medical science."  

The evidence also includes a report of a July 2003 VA 
examination, in which the examiner, following examination of 
the veteran and review of his claims file the examiner noted 
that the veteran was not a diabetic, had no diagnoses of 
diabetes, and was never treated for diabetes except when he 
had been treated for elevated blood sugar during 
hospitalizations for chronic infections of bilateral 
amputations.  The examiner diagnosed bilateral amputations 
not related to the veteran's current psychiatric medications.  

The Board finds that this evidence is "new" in the sense that 
it was not previously before agency decision makers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening, as it is so significant that it must 
be considered to fairly decide the merits of the claim.  In 
this regard, both the December 1998 VA clinic record, and the 
report of the July 2003 VA examination provide opinions on 
the relationship between the veteran's claimed condition and 
his service-connected schizophrenia.  

The Board notes that, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  As new and material 
evidence has been received, the criteria for reopening the 
claim for service connection for aortic occlusion-thrombosis 
manifested by bilateral above-the-knee amputation, as 
secondary to service-connected schizophrenia, have been met.



B.  Merits Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In a November 1962 rating decision, the RO initially 
originally granted service connection and assigned a 100 
percent disability rating for schizophrenia; the 100 rating 
has continued, to date.  

The veteran's contentions revolve around the belief that his 
taking of prescribed psychotropic medications for his 
service-connected schizophrenia resulted in his developing 
occlusion thrombosis in his legs, thus necessitating his legs 
be amputated.  As such, he is seeking service connection for 
bilateral above-the knee amputation as secondary to his 
service-connected schizophrenia.  

The voluminous record reveals, in particular, that the 
veteran was charged with illegally acquiring property and 
cash by writing bad checks at military base.  Exchange stores 
some time around November 1994.  He was ordered to the 
Federal Correctional Institution as well as the United States 
Medical Center for Federal Prisoners for evaluation and to 
determine his competency to stand trial.  During the course 
of his confined hospitalizations in 1995, the veteran was 
diagnosed with Type II diabetes mellitus, controlled by diet.  
At that time, the veteran was also noted to be taking Haldol 
and Cogentin.  

Following his release on probation, Susan Ehrlich, M.D., at 
Edgecombe-Nash Mental Health Center, later provided the 
veteran psychiatric treatment.  A May 1996 clinic note 
reflects the veteran's complaints of side effects associated 
with taking psychotropic medication, including physical 
slowness, melalgia, and an unusual and painful feeling in his 
eyes.  Dr. Ehrlich noted that there was no evidence of 
medication side effects.  A July 1996 clinic note reflects 
the veteran's belief that he did not need to take 
psychotropic medications and that these were being forced 
upon him.  In November 1996, Dr. Ehrlich notes the veteran's 
complaints of feeling weak in his legs as a result of taking 
psychotropic medication.  The treatment plan included the 
veteran's continued use of Haldol and Cogentin.  

With respect to the bilateral above-the-knee amputation, the 
discharge summary following hospitalization at the Durham 
VAMC, from February 1997 to March 1997, reflects that the 
veteran had been transferred to the facility with bilateral 
cold legs, elevated white count, some distant diabetes 
mellitus, and a history of aortoiliac occlusive disease.  
According to the summary, the veteran had been participating 
in religious services over the Ramadan holidays and clotted 
off his aorta thus developing bilaterally ischemic legs.  The 
summary notes that the veteran underwent a bilateral above-
the-knee amputation.  

In this case, the Board finds that the weight of the 
competent medical evidence is against the veteran's claim for 
service connection for aortic occlusion-thrombosis with 
bilateral above-the-knee amputation, as secondary  to 
service-connected schizophrenia, i.e., the taking of 
psychotropic medications for controlling schizophrenic 
symptoms.  Here, as noted above, a December 1998 VA clinic 
record reflects a physician's opinion that medical science 
did not support the veteran's claim that any psychotropic 
medications he had taken for his service-connected 
schizophrenia caused his peripheral vascular disease (PVD), 
i.e., aortic occlusion thrombosis, resulting in his bilateral 
above-the-knee amputation.  Likewise, the report of the July 
2003 VA examination reflects the examiner's opinion that the 
veteran's bilateral amputations were not related to his 
psychiatric medications.  No other medical opinion reflects a 
nexus between the veteran's aortic occlusion-thrombosis and 
his taking of psychotropic medications for his service-
connected schizophrenia, and the veteran has not identified 
or alluded to the existence of any such medical evidence or 
opinion.  

As a final point, the Board notes that, in adjudicating the 
claim on appeal, the RO has explored the question of whether 
the veteran has or had diabetes mellitus, and the extent that 
such disease may be a factor in the claim under 
consideration.  This includes the consideration of that 
medical treatise evidence submitted by the veteran, i.e., the 
American Journal of Medicine article entitled Clozapine-
associated diabetes, and a journal article from Psychiatric 
Clinics of North America entitled Understanding the new and 
evolving profile of adverse drug effects in schizophrenia, 
obtained from the Internet.  As noted above, the veteran was 
diagnosed with diabetes mellitus in 1995 and records of 
treatment at the Durham VAMC note a distant diagnosis or a 
history of diabetes mellitus.  Most recently, as reflected in 
the report of July 2003 VA examination, the examiner 
specifically ruled out a diagnosis of diabetes mellitus.  

The Board finds, however, that to whatever extent the record 
may reflect uncertainty as to a current diagnosis of diabetes 
mellitus, that question has no bearing on the matter before 
the Board.  As clearly noted above, the central question 
underlying the claim for secondary service connection is 
whether there exists a medical relationship between the 
already service-connected schizophrenia and the veteran's 
aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, and not whether that disability is attributable 
to any other source, to include any possible diabetes (a 
theory for which the medical evidence currently of record 
provides no support).  

In reviewing this claim, the Board has conducted a thorough 
review of the veteran's claims file, and considered his 
assertions with respect to his claim for service connection 
for aortic occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia.  
While the Board does not doubt the sincerity of the veteran's 
beliefs, it must be emphasized that this case turns on a 
medical matter, and that it is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Thus, however 
well intentioned his assertions, as a layperson not shown to 
possess the appropriate medical training or expertise to 
render probative (persuasive) opinion on the medical matter 
on which this case turns, the veteran is simply not competent 
to render such an opinion.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As such, the veteran's 
assertions, alone, cannot provide a basis for a grant of the 
benefit sought.  

Under these circumstances, the Board has no choice but to 
conclude that the claim for service connection for aortic 
occlusion-thrombosis with bilateral above-the-knee 
amputation, as secondary to service-connected schizophrenia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   

III.  SMC Based on the Regular Need for A&A of Another 
Person
or Housebound Status

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Here, service connection is only in effect for schizophrenia.  
While the veteran suffers from additional disabilities, to 
include bilateral above-the-knee amputation, hypertension, 
gastroesophageal reflux disease (GERD), and ulceritis 
colitis, and possibly diabetes mellitus, none of these 
disabilities is currently service-connected.  

In this case, the evidence supports a finding that the 
veteran has lost the use of his legs, and that his incapacity 
is due to his nonservice-connected bilateral above-the-knee 
amputation sustained as a result of gangrene from aortic 
occlusion-thrombosis.  In a report of June 2003 VA 
examination for Permanent Need for Regular Aid and Attendance 
(VA Form 21-2680), the examiner notes that the veteran used a 
wheel chair, that he was confined to his bed for most of the 
day and could only sit up 2-3 hours a day, and that the 
veteran required assistance with turning his torso and 
assistance with his total care.  The physician certified that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.   

The Board acknowledges that, while the veteran currently 
experiences rather significant impairment, the impairment 
stems, primarily, conditions-to include his nonservice-
connected bilateral above-the-knee amputation-that are not 
service-connected.  Hence, notwithstanding the physician's 
June 2003 certification, noted above, under the circumstances 
of this case, the criteria for service connection for SMC on 
any basis simply are not met.  

The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot due to his service-
connected schizophrenia.  While for the most part, the 
veteran is confined to a wheelchair, he is neither helpless 
nor bedridden due to his service-connected schizophrenia.  
Additionally, there is no showing that the veteran's service-
connected schizophrenia renders him so helpless as to require 
the regular aid and attendance of another person to perform 
personal care functions of everyday living or to protect 
himself from the hazards and dangers incident to the daily 
environment.  Consequently, the criteria for SMC based on the 
need for the regular aid and attendance of another person are 
not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 
3.352(a).   

Also, as noted above, while the veteran does have a single 
service-connected disability rated at 100 percent, 
schizophrenia, he does not have an additional service-
connected disability or a combination of disabilities, 
independently ratable at 60 percent or more.  Furthermore, 
the evidence does not otherwise demonstrate that the veteran 
is permanently housebound as a result of service-connected 
schizophrenia.  Consequently, the criteria for SMC based on 
housebound status, likewise, are not met.  See 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).   

Under these circumstances, the Board finds that the claim for 
SMC based on regular need for A&A of another person or 
housebound status must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence is against the claim the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   

IV.  Specially Adapted Housing or a Special Home Adaptation 
Grant

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
See 38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show a permanent and total service-connected 
disability that is due to blindness in both eyes (5/200 
visual acuity or less), or involves the anatomical loss or 
loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a(b).  

As indicated above, the veteran's only service-connected 
disability, rated as permanent and totally disabling, is 
schizophrenia, a psychiatric disability.  Clearly, then, the 
veteran has not been granted a permanent and total rating for 
a disability due to any of the above-noted conditions or 
combinations of conditions listed under the provisions of 38 
U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809 and 3.809a-in 
particular, the loss or loss of use of his lower extremities.  

As such, financial assistance in acquiring specially adapted 
housing or a special home adaptation grant is not available 
to the veteran.  The Board emphasizes that Congress has 
specifically authorized VA to provide financial assistance in 
this regard only to a specific class of veterans meeting the 
statutory and regulatory criteria, and the veteran simply is 
not a member of that class of veterans.  The legal authority 
governing entitlement to the benefits the veteran seeks is 
clear and specific, and the Board is bound by such authority.  

Under the circumstances, the Board must conclude that there 
is no legal authority for VA to award the veteran a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
and that, accordingly, the claim must be denied on this 
basis.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

V.  Automobile and Adaptive Equipment 

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  

Although the evidence shows that the veteran has loss of use 
of his feet, as discussed above, the veteran's legs were 
amputated as a result of aortic occlusion-thrombosis, a 
nonservice-connected disability, and not the veteran's only 
service-connected disability, schizophrenia.  Clearly then 
the veteran has not been granted service connection due to 
any of the above-noted conditions or combinations of 
conditions listed under the provisions of 38 U.S.C.A. 
§§ 3901, 3902 and 38 C.F.R. § 3.808.  

As such, eligibility for financial assistance in the purchase 
of one automobile or other conveyance and necessary adaptive 
equipment, or for adaptive equipment only, is not available 
to the veteran.  As noted above, Congress has specifically 
authorized VA to provide financial assistance in this regard 
only to a specific class of veterans meeting the statutory 
and regulatory criteria, and the veteran simply is not a 
member of that class of veterans.  The legal authority 
governing entitlement to the benefit the veteran seeks is 
clear and specific, and the Board is bound by such authority.  

Under the circumstances, the Board must conclude that there 
is no legal authority for VA to award the veteran financial 
assistance in the purchase of one automobile or other 
conveyance and necessary adaptive equipment, and that, 
accordingly, the claim must be denied on this basis.  Where, 
as here, the law, and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis, 6 Vet. App. at 430.  


ORDER

As new and material evidence to reopen the claim of service 
connection for aortic occlusion-thrombosis with bilateral 
above-the-knee amputation, as secondary to service-connected 
schizophrenia, has been received, the appeal is granted to 
this extent.  

Service connection for aortic occlusion-thrombosis with 
bilateral above-the-knee amputation, as secondary to service-
connected schizophrenia, is denied.  

SMC based on the regular need for A&A of another person or 
housebound status is denied.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
is denied.

Financial assistance in the purchase of one automobile or 
other conveyance and necessary adaptive equipment, or for 
adaptive equipment only, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


